DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 06/28/2021. Claims 23-42 remain pending. Claims 24, 28, 32 and 36 have been amended. Applicant submits no new matter has been introduced in the amendments to the claims. Claims 23 and 31 are still independent. A complete response to applicants remarks follows here below. 
Response to Arguments
At page 12, applicant argues: Claim 42 relates to a supermarket shopping cart, including a cart body and the system for positioning a supermarket shopping cart. Therefore, the Applicant respectfully submits that claim 42 relates to a physical structure (e.g., the cart body and the system for positioning a supermarket shopping cart), it belongs to (2) machine among the four eligible categories of invention. Therefore, claim 42 claims a statutory subject matter.
With respect to the argument under 35 U.S.C. 101, Applicant's arguments have been fully considered and the rejection has been withdrawn.
Applicant’s arguments, see pages 13-16, filed 06/28/2021, with respect to the rejections of the claims under 35 USC 103 have been fully considered and the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Connell et al. (US 20090268939 A1) in combination with Tovey (US 20180211300 A1) as detailed below.
Applicant’s arguments, see pages 11 and 12, filed 06/28/2021, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and the amendment to claim 24 does not clarify the prior 112(b) rejection. The rejections will be clarified below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 23: Is “a shopping cart” at line 4 the same as “a supermarket shopping cart” as presented in the preamble? Correspondingly, is “the shopping cart” at lines 9, 11 and 12 the same as “a supermarket shopping cart” at the preamble? Appropriate correction is required. 
Similarly at line 2 at claim 24, is “the shopping cart” at line 2, the “supermarket shopping cart” or the “shopping cart” presented at line 4 of claim 23.
The Examiner is interpreting the supermarket shopping cart and the first presented “shopping cart” at line 4 at claim 23 as different shopping carts. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 31, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US 20090268939 A1) in combination with Tovey (US 20180211300 A1).

Regarding Claim 23 (Previously Presented): Connell discloses method for positioning a supermarket shopping cart (Refer to para [002]; “The present invention generally relates to shopping checkout (e.g., retail). Specifically, the present invention provides a way to determine a state of a shopping receptacle at checkout for increased loss prevention.”) comprising: acquiring a first reference image of a supermarket (Refer to para [025]; “an image capture device 22 mounted on cart 16 and/or at checkout station 20 is used to capture at least one image of cart 16 during, at, and/or at the conclusion of the transaction. It should be understood that image capture device 22 can be integrated with a barcode reader as described in the above-incorporated patent applications. In any event, the at least one image will be accessed by the modules 26 of a receptacle state program 24. Thereafter, modules 26 will reference a model of cart 16 when empty.”) and processing a first reference image (Refer to para [023]; “The device will capture at least one image of the shopping receptacle during the checkout process and/or when the customer or checkout clerk indicates that the transaction is ready for payment (e.g., all items have been scanned or rung through).”) to obtain a positioning partition in which a shopping cart is located (As is already well known in a “retail supermarket” discussed in the background of the invention; at para [003]; “Shopping checkout (e.g., 

Connell does not expressly teach obtaining distance information with respect to a signal transmitter. 

Tovey teaches “a system can obtain and analyze images of waiting customers in line at the computing devices and their carts.”

More specifically, Tovey teaches “imaging devices that can be positioned to view waiting customers  at all or a portion of the computing devices” and further receiving distance information sent by at least one signal transmitter provided in a positioning partition (Refer to para [024]; “the computing system 150 can use information obtained from the one or more imaging devices 110a-110c to 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Connell by adding an image analysis module then calculates a wait time for each computing device using the waiting customer measurement, the cart fullness value, and a mobile application determination for each customer in line at that computing device as rejected above by Tovey.

The suggestion/motivation for combining the teachings of Connell and Tovey would have been in order to enhance the image processing system in order to “determine an identity of the individual associated with the computing device. In another embodiment, the individual operating each of the computing devices 115a-115d can be identified by the image analysis module 152 examining one or more images. In one embodiment, personnel data can include historical efficiency data for the individual associated with each of the computing devices. For example, historical efficiency data can include measures of items or customers processed per unit of time. In an embodiment, personnel data can include position status or position title information for the individual associated with each of the computing devices. For example, position status or title information can include whether the individual is a manager and how long the individual has been employed at the company. The image analysis module may assign a time or other value based on the personnel information. For example, individuals that are more senior or that have been with the company longer may be able to process 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Connell and Tovey in order to obtain the specified claimed elements of Claim 23. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 31 (Previously Presented): Connell discloses a system for positioning a supermarket shopping cart (Refer to para [002]; “The present invention generally relates to shopping checkout (e.g., retail). Specifically, the present invention provides a way to determine a state of a shopping receptacle at checkout for increased loss prevention.”) comprising: an image acquisition device (Refer to para [022 and 025]; “an image capture device 22 mounted on cart 16 and/or at checkout station 20 is used to capture at least one image of cart 16 during, at, and/or at the conclusion of the transaction. It should be understood that image capture device 22 can be integrated with a barcode reader as described in the above-incorporated patent applications. In any event, the at least one image will be accessed by the modules 26 of a receptacle state program 24. Thereafter, modules 26 will reference a model of cart 16 when empty.”) configured to acquire a first reference image of a supermarket (Refer to para [025]; “This model generally comprises a likeness or other images of cart when empty based on historical data.”) wherein the supermarket comprises a plurality of partitions (As is already well known in a “retail supermarket” discussed in the background of the invention; at 

Connell does not expressly teach distance information with respect to a signal transmitter. 

Tovey teaches “a system can obtain and analyze images of waiting customers in line at the computing devices and their carts.”


Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Connell by adding an image analysis module then calculates a wait time for each computing device using the waiting customer measurement, the cart fullness value, and a mobile application determination for each customer in line at that computing device as rejected above by Tovey.

The suggestion/motivation for combining the teachings of Connell and Tovey would have been in order to enhance the image processing system in order to “determine an identity of the individual associated with the computing device. In another embodiment, the individual operating each of the computing devices 115a-115d can be identified by the image analysis module 152 examining one or more images. In one embodiment, personnel data can include historical efficiency data for the individual associated with each of the computing devices. For example, historical efficiency data can include measures of items or customers processed per unit of time. In an embodiment, personnel data can include position status or position title information for the individual associated with each of the computing devices. For example, position status or title information can include whether the individual is a manager and how long the individual has been employed at the company. The image analysis module may assign a time or other value based on the personnel information. For example, individuals that are more senior or that have been with the company longer may be able to process more items or customers per unit of time and therefore receive a value indicative of faster processing. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Connell and Tovey in order to obtain the specified claimed elements of Claim 31. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 41 (Previously Presented): Connell discloses a system for positioning a supermarket shopping cart (Refer to para [002]; “The present invention generally relates to shopping checkout (e.g., retail). Specifically, the present invention provides a way to determine a state of a shopping receptacle at checkout for increased loss prevention.”) comprising: an image acquisition device, configured to acquire a first reference image of a supermarket  (Refer to para [022 and 025]; “an image capture device 22 mounted on cart 16 and/or at checkout station 20 is used to capture at least one image of cart 16 during, at, and/or at the conclusion of the transaction. It should be understood that image capture device 22 can be integrated with a barcode reader as described in the above-incorporated patent applications. In any event, the at least one image will be accessed by the modules 26 of a receptacle state program 24. Thereafter, modules 26 will reference a model of cart 16 when empty.”) wherein the supermarket comprises a plurality of partitions (As is already well known in a “retail supermarket” discussed in the background of the invention; at para [003]; “Shopping checkout (e.g., retail supermarket, etc.) is a process that is familiar to most everyone. Typical checkout involves a shopper navigating about a store collecting items for purchase. Often the 

Regarding Claim 42 (Previously Presented): Connell discloses a supermarket shopping cart, comprising a cart body and the system for positioning a supermarket shopping cart according to claim 31 (Refer to para [024]; “Referring now to FIG. 1, a system for determining a state of a cart according to one embodiment of the present invention is shown. In this embodiment, the shopping receptacle comprises a cart 16.”).
Allowable Subject Matter
Claims 24-30, 32-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200151696 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner




/MIA M THOMAS/               Primary Examiner
Art Unit 2665